DAVIS, Justice
(dissenting).
After a more careful study of the will and the law, I am convinced that we erred in affirming the judgment of the trial court in this case, and now record my dissent. If we follow the principle of law as announced in Smith v. Ricks, Tex.Civ.App., 308 S.W.2d 941, 949, n. w. h., the judgment of the trial court cannot stand. There the court stated:
“In construing wills the cardinal rule to be followed is to seek and enforce the intention of the testator; and if the intention is not clearly ex*417pressed by the particular language used, it may be determined by looking to the whole of the instrument, viewed in the light of the circumstances surrounding the testator at the time the language was used in the execution of the will. Guilliams v. Koonsman, 154 Tex. 401, 279 S.W.2d 579; First Methodist Episcopal Church South v. Anderson, Tex.Civ.App., 110 S.W.2d 1177, error dism.; Hassell v. Frey, 131 Tex. 578, 117 S.W.2d 413; Kennard v. Kennard, Tex.Civ.App., 84 S.W.2d 315, error dism.”
In this case, when the will as a whole is construed, there can be no doubt but that Mr. Bergin intended to leave to Mrs. Ber-gin only a life estate in the stocks and bonds; and, this life interest was definitely followed by a “gift over.”
The judgment of the trial court should be reversed and rendered.